Pezman, J. Claimant seeks to recover from respondent the sum oi $32,555.00, which it alleges the Department of Public Works and Buildings, Division of Highways, obligated the State for through the purchase of certain traffic signal parts. The undisputed facts indicate that on November 24, 1964, the Division of Highways, issued its purchase order No. 643458 and requisition No. TS 52-257 for certain specific traffic signal parts. The claim of Traffic Control Corporation, An Illinois Corporation, was filed on March 25, 1966. A Departmental Report of the Division of Highways in relation to this cause was filed on June 6, 1966, and states as follows: “On November 24, 1964, the State of Illinois, through the Department of Public Works and Buildings, Division of Highways, issued its purchase order No. 643458, requisition No. TS 52-257, to Traffic Control Corporation for traffic signal parts in the amount of $32,555.00, described in the purchase order attached to the claim (complaint) in this Court of Claims case. “Purchase of this equipment was requested by District 10 of the Division of Highways through the Central Bureau Engineer of Traffic, W. R. Berry, on August 25, 1964. “The material was received in good condition in four separate deliveries between January 19 and January 26, 1965. The material was installed as part of a Cook County Highway Department Construction Project, which has received final approval by both the Cook County Highway Department and the Division of Highways. “The charges were reasonable for such material in the community where furnished, and no part of the bill of $32,555.00 has been paid. "Claimant’s invoice would have been vouchered and paid in the regular course of business if it had been submitted to the proper office at the appropriate time. Appropriations had been made by the State Legislature covering all the items, and as of September 30, 1965 there were unobligated balances of sufficient amounts in the appropriations from which claimant’s invoices could and would have been paid.” A stipulation of facts by and between respondent and claimant was filed on June 6, 1966, and clearly states, among other tilings, that the material was received in good condition, and that the charges were reasonable for such material in the community where furnished. This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contracts were entered into, it would enter an award for the amount due. Claimant, Traffic Control Corporation, An Illinois Corporation, is hereby awarded the sum of $32,555.00.